Citation Nr: 1031398	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-40 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than July 20, 2005, 
for the award of a 50 percent disability rating for bilateral pes 
planus.

2.  Entitlement to an effective date earlier than July 20, 2005, 
for the award of a total disability rating based upon individual 
unemployability due to service connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than February 5, 
2003, for the award of service connection for degenerative joint 
disease of both knees.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to January 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from RO decisions of June 2006 and July 2006.  In May 
2010, the Veteran presented sworn testimony before the 
undersigned Acting Veterans Law Judge during a hearing at the RO.  
A copy of the transcript of that hearing has been associated with 
the claims folder.  

In an October 2007 written statement, the Veteran appears to be 
raising additional claims for entitlement to service connection 
for diabetes mellitus, a disability manifested by morbid obesity, 
and a hernia, on the basis that these disabilities are secondary 
to service-connected disabilities.  These claims, which have not 
yet been addressed by the RO, are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  A 50 percent disability rating for bilateral pes planus and a 
total disability rating based upon individual unemployability 
were granted in a June 2006 RO decision, effective July 20, 2005; 
the RO notified the veteran in July 2006.  

2.  Service connection for degenerative joint disease of both 
knees was granted in a July 2006 RO decision, effective in 
February 5, 2003; the RO notified the Veteran in August 2006.

3.  The Veteran did not challenge these assigned effective dates 
until October 2007.


CONCLUSIONS OF LAW

1.  The portion of the June 2006 decision which assigned July 20, 
2005 effective dates for a 50 percent disability rating for 
bilateral pes planus and for the grant of a total disability 
rating based upon individual unemployability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  The portion of the July 2006 RO decision which assigned a 
February 5, 2003 effective date for the grant of service 
connection for degenerative joint disease of both knees is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

3.  The criteria for an effective date prior to July 20, 2005, 
for the award of a 50 percent rating for bilateral pes planus and 
for the grant of a TDIU are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009); Rudd v. Nicholson, 20 Vet. App. 
296 (2006).

4.  The criteria for an effective date prior to February 5, 2003, 
for the award of service connection for degenerative joint 
disease of both knees are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009); Rudd v. Nicholson, 20 Vet. App. 
296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that earlier effective dates for the grants 
of a 50 percent disability rating for bilateral pes planus and of 
service connection for degenerative joint disease of the knees 
are warranted because he essentially has the same problems and 
the same level of symptomatology that he had prior to the 
implementation of these grants.  He also asserts that an earlier 
effective date is warranted for his award of a TDIU because he 
had begun receiving Social Security disability benefits in 1997 
on account of his service connected disabilities.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be provided 
to a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the information 
and evidence not of record necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The VA is also required to inform the Veteran of how the VA 
assigns effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Additionally, with regard to the duty to assist, the VCAA 
requires VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his/her claim.  38 U.S.C.A. 
§§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2008).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his/her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  

In any event, governing law and regulation provide that the VA 
has no duty to provide notice or assistance in developing claims 
when, as a matter of law, entitlement to the benefit claimed 
cannot be established.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b)(3).  Such are the circumstances present in the current 
appeal.  

Analysis

A 50 percent disability rating for bilateral pes planus and a 
total disability rating based upon individual unemployability 
were granted in a June 2006 RO decision.  Both grants were 
implemented effective in July 20, 2005, the date that the 
Veteran's claim for these benefits was received by VA.  Also, 
service connection for degenerative joint disease of both knees 
was granted in a July 2006 rating decision, after that benefit 
had previously been denied in decision so February 2000 and 
September 2004.  The February 5, 2003 effective date assigned 
represents the date the Veteran's application to reopen the 
previously-denied claim was received by VA.

The RO mailed notice of these grants to the Veteran in July 2006 
and August 2006, respectively.  The Veteran did not express 
timely disagreement with the effective dates assigned at that 
time, however.  The decisions, thus, became final one year after 
he was notified of each one.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  Careful review of the Veteran's contacts with 
VA during the year following the notifications of each decision 
fails to reveal anything which could be construed as a challenge 
to the effective date assigned.  Of particular importance to the 
Board in this matter is the fact that the Veteran did not make 
any statement which could reasonably be construed as an 
expression of disagreement with the pertinent effective dates 
until October 2007, when he filed the claim which led to the 
instant appeal.

In this situation, the case of Rudd v. Nicholson, 20 Vet. App. 
296 (2006), controls our disposition.  In Rudd, the United States 
Court of Appeals for Veterans Claims (Court) held that, if a 
claimant wishes to obtain an effective date earlier than that 
assigned in a RO decision, the claimant must file a timely appeal 
as to that decision.  Otherwise, the decision becomes final, and 
the only basis for challenging the effective date is a motion to 
revise the decision based on clear and unmistakable error (CUE).  
In Rudd, the Court explained that there can be no freestanding 
claim for an earlier effective date and that it was error for the 
RO and the Board in that case to entertain such a claim.  Rather, 
the proper course of action would have been to dismiss the 
appeal.

The facts of the current appeal are clear.  The Veteran did not 
appeal the effective dates of the benefits at issue within one 
year of the notification of the grants.  Rather, he raised the 
question as to the effective dates following the expiration of 
one year.  Thus, his October 2007 claim can only be viewed as a 
freestanding claim for an earlier effective date, which is an 
impermissible end run around the requirement to challenge such a 
final decision.  As such, the current appeal must be dismissed.  
In reaching this decision, the Board notes that it does not 
appear that the Veteran has yet filed anything which could 
reasonably be construed as a motion for CUE in the rating actions 
which assigned the effective dates at issue here.  


ORDER

The appeal is dismissed.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


